Name: Commission Regulation (EC) No 1815/1999 of 18 August 1999 on the supply of skimmed-milk powder to Russia
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities20. 8. 1999 L 220/13 COMMISSION REGULATION (EC) No 1815/1999 of 18 August 1999 on the supply of skimmed-milk powder to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; (2) Whereas, for the supply operations decided by Regula- tion (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of skimmed-milk powder held in intervention storage; (3) Whereas the specific conditions applying to this supply operation should be laid down, in addition to the provi- sions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, for 50 000 tonnes (net weight) of skimmed-milk powder for delivery to the places of destination listed in Annex I, as a supply opera- tion covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provisions of both that Regulation and this Regulation. The invitation to tender relates to the supply of eight lots of skimmed-milk powder, as defined in Annex I, meeting the requirements laid down for intervention storage of such prod- ucts applicable at the time this Regulation is published. Article 2 Supply shall comprise: (a) the taking-over of the goods from the warehouses of the intervention agencies listed in Annex II, at the loading bay; and (b) transport, by appropriate means, to the places of destina- tion and no later than the dates laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destination or transhipment. Article 3 1. Each tender must cover the entire lot as defined in Annex I. 2. Tenders shall be submitted to the intervention agency holding the product to be delivered, whose address appears in Annex II. 3. The time limit for lodging tenders shall expire on 31 August 1999 at 12 noon (Brussels time) for lot Nos 1 to 4 and on 14 September 1999 at 12 noon (Brussels time) for lot Nos 5 to 8. Should a lot not be successfully tendered for by the end of this period, tenders may be submitted during a second period expiring on 14 September 1999 at 12 noon (Brussels time) for lot Nos 1 to 4 and on 28 September 1999 at 12 noon (Brussels time) for lot Nos 5 to 8. In that event all dates fixed in Annex I shall be postponed by 14 days. 4. If the tenderer declares in writing on submitting his tender that he will submit a new tender if a second period for submitting tenders is opened, the intervention agency shall retain the originals of the tendering security and the under- taking by the financial body to lodge a supply security as referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until it receives the Commission decision on the tenders submitted during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the originals of the two documents. Article 4 1. The tendering security shall be EUR 25/t. 2. The supply security shall be EUR 2 467/t net of skimmed-milk powder. It must be lodged in accordance with Article 7 of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the control body designated by the Commission and signed by the repres- entative of the beneficiary at the places of destination indicated in Annex III. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. EN Official Journal of the European Communities 20. 8. 1999L 220/14 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made on presenta- tion of a certificate of removal relating to the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 15 days of presenting the application for a payment on account together with the re- quisite supporting documents. Article 7 The successful tenderer shall have the special stamp illustrated in the Annex to Commission Regulation (EC) No 385/1999 (1) inserted in the transport documents. Article 8 If, in the course of transport, it proves necessary to change the route indicated in the tender, the successful tenderer must without delay inform the Commission, the control body and the intervention agency concerned thereof. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities20. 8. 1999 L 220/15 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 Lot No 7 Lot No 8 Total ANNEX I SKIMMED MILK POWDER Final destinations Republic of Karelia 500 500 500 500 2 000 Arkhangelsk Region 500 500 500 500 2 000 Republic of Komi 500 600 1 100 Smolensk Region 500 500 500 500 1 000 1 000 4 000 Tula Region 500 500 1 000 1 000 3 000 Tver Region 1 000 1 000 Volvograd Region 500 500 200 1 200 Republic of Dagestan 500 500 500 500 2 000 Republic of Kalmykia 500 500 500 500 2 000 Republic of Ossetia 500 500 500 500 2 000 Sverdlovsk Region 500 500 300 1 000 700 3 000 Vologda Region 100 100 Kemerovo Region 500 570 1 070 Republic of Udmurtia 500 500 500 500 500 2 500 Perm Region 500 500 500 500 2 000 Chelyabinsk Region 30 30 Novosibirsk Region 500 500 500 500 2 000 Tomsk Region 500 500 1 000 Republic of Mordvinia 500 1 500 500 2 500 Samara Region 500 500 Chuvash Region 500 500 500 1 000 500 3 000 Republic of Sakha (Yakutia) 500 500 1 000 2 000 Republic of Kabardino-Balkaria 500 500 1 000 Rostov Region 500 500 500 1 500 3 000 Republic of Chechnya 500 1 500 2 000 Republic of Tuva 500 500 500 500 2 000 Kurgan Region 500 500 500 500 2 000 Total 5 000 4 000 8 000 3 000 6 500 13 500 3 000 7 000 50 000 EN Official Journal of the European Communities 20. 8. 1999L 220/16  Delivery stage: product not unloaded either at Krasnoye frontier points or at the port of St Petersburg.  Transport: Each lot must be transported in its entirety either by sea in accordance with Article 2(b) or by land. In the case of land transport, where certain final destination regions are served by rail and others by road, tenders must be accompanied by two break-downs prepared in accordance with Annex II to Regulation (EC) No 111/1999 and the amount must be equivalent to the weighted average of the costs per tonne. The tender must indicate the quantities used to determine the weighted average.  Final date for arrival at Krasnoye frontier points in the case of land transport:  Lot No 1: 8 October 1999  Lot No 2: 14 December 1999  Lot No 3: 15 December 1999  Lot No 4: 17 November 1999  Lot No 5: 7 December 1999  Lot No 6: 3 December 1999  Lot No 7: 24 October 1999  Lot No 8: 26 November 1999. Final dates for arrival at the port of St Petersburg in the case of sea transport:  Lot No 1:  5 000 tonnes, 8 October 1999  Lot No 2:  4 000 tonnes, 14 December 1999  Lot No 3:  4 000 tonnes, 18 October 1999  4 000 tonnes, 15 December 1999  Lot No 4:  3 000 tonnes, 17 November 1999  Lot No 5:  3 500 tonnes, 9 November 1999  3 000 tonnes, 7 December 1999  Lot No 6:  5 000 tonnes, 3 November 1999  5 000 tonnes, 19 November 1999  3 500 tonnes, 3 December 1999  Lot No 7:  3 000 tonnes, 24 October 1999  Lot No 8:  3 500 tonnes, 28 October 1999  3 500 tonnes, 26 November 1999. To avoid congestion at the port, the tenderers must comply as far as possible with the above dates. EN Official Journal of the European Communities20. 8. 1999 L 220/17 Storage location Minimum daily loading rate Quantity(net tonnes) Storage location Minimum daily loading rate Quantity(net tonnes) ANNEX II Lot No 1: 5 000 tonnes SWEDEN Svenska Lagerhusaktiebolaget Industrigatan Svenljunga 150 1 474 Svenska Lagerhusaktiebolaget VadstenavÃ ¤gen SkÃ ¤nnige 150 1 019 Svenska Lagerhusaktiebolaget BrovÃ ¤gen 35 VÃ ¤rmlandsbro/SÃ ¤ffle 150 987 Svenska Lagerhusaktiebolaget Kontorsgatan Hasslarp 150 1 520 Total 5 000 Address of intervention agency: Statens Jordbruksverk Marknadsavdelningen Swedish Board of Agriculture S-55182 JÃ ¶nkÃ ¶ping Tel.: (46-36) 15 50 00 Fax: (46-36) 19 05 46 Lot No 2: 4 000 tonnes UNITED KINGDOM Eglinton Fast Freight 7 Upper Campsie Londonderry BT47 3XX Northern Ireland 3 300 Vanguard Holdings Ltd Newpark Industrial Estate Greystone Road Antrim BT41 2AL Northern Ireland 700 Total 4 000 EN Official Journal of the European Communities 20. 8. 1999L 220/18 Storage location Minimum daily loading rate Quantity(net tonnes) Storage location Minimum daily loading rate Quantity(net tonnes) Lot No 3: 8 000 tonnes UNITED KINGDOM Skeg Grain Ltd Manor Park The Strand Steeple Ashton Trowbridge Wilts BA14 6EP 4 080 Harman Warehousing Ltd The Old Airfield Crabtree Lane High Ercall Telford Shropshire TF6 6AP 450 D J Davies &amp; Son Goleufryn Pencader Dyfed SA39 9HL 1 500 Border Holdings The Grove Craven Arms Shropshire SY7 8BD 1 970 Total 8 000 Lot No 4: 3 000 tonnes UNITED KINGDOM Alpine Cold Storage Ltd Estate Road No 7 South Humberside Industrial Estate Grimsby DN31 2TP 3 000 Total 3 000 Address of intervention agency: Intervention Board Executive Agency Dairy Intervention Section Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH United Kingdom Tel.: (44-191) 2 26 50 58 Fax: (44-191) 2 26 50 40 EN Official Journal of the European Communities20. 8. 1999 L 220/19 Storage location Minimum daily loading rate Quantity(net tonnes) Storage location Minimum daily loading rate Quantity(net tonnes) Lot No 5: 6 500 tonnes IRELAND Bailie Engineeering Bailieborough County Cavan 100 2 000 McCormack Milk Products Killeshandra County Cavan 100 1 500 Hanlons Warehouse Muchgrange Greenore County Louth 100 3 000 Total 6 500 Lot No 6: 13 500 tonnes IRELAND Golden Vale Engineering Charleville County Cork 100 3 000 Munster Steel Bowl Road Macroom County Cork 100 938 O'Connells Warehouse Brooklodge Glanmire County Cork 100 367 Orchard Warehouse Brooklodge Glanmire County Cork 100 1 000 Colso Enterprises (Southern Fruit) Lehenaghmore Togher County Cork 100 703 O'Connells Warehouse Little Island County Cork 100 2 000 Store All Kilcohan County Waterford 100 3 000 EN Official Journal of the European Communities 20. 8. 1999L 220/20 Storage location Minimum daily loading rate Quantity(net tonnes) Storage location Minimum daily loading rate Quantity(net tonnes) Storage location Minimum daily loading rate Quantity(net tonnes) North Cork Co-Op Kanturk County Cork 100 1 000 Munster Steel Ballydaheen Industrial Estate Mallow County Cork 100 1 000 Store All Luffany Slieverue County Kilkenny 100 492 Total 13 500 Address of intervention agency: Department of Agriculture and Food Intervention Operations Division Johnstown Castle Estate County Wexford Ireland Tel.: (353-53) 63 400 Fax: (353-53) 42 843 Lot No 7: 3 000 tonnes GERMANY Alli Logistik Brachwitzer StraÃ e 38 D-06118 Halle 200 1 785 KÃ ¼hlhaus Dahlenn Grunbesitz und Verwaltungsges. MbH HainstraÃ e 1 D-04774 Dahlen 100 1 215 Total 3 000 Lot No 8: 7 000 tonnes GERMANY RÃ ¶hlig &amp; Co (GmbH &amp; Co) WrangelstraÃ e 34 D-24539 NeumÃ ¼nster 150 3 000 RÃ ¶hlig &amp; Co (GmbH &amp; Co) Am Kommandantendeich 12 D-21680 Stade 250 4 000 Total 7 000 EN Official Journal of the European Communities20. 8. 1999 L 220/21 Address of intervention agency: BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 0203 Tel.: (49-69) 15 64 704 Fax: (49-69) 15 64 790 ANNEX III Authorities empowered to sign the take-over certificate  Place of take-over: St Petersburg VO PRODINTORG 103084 Moscow Mjasnitskaya nl. 47.  Places of take-over: Sousemka, Smolensk, Bryansk, for customs formalities for road transport: VO PRODINTORG 103084 Moscow Mjasnitskaya nl. 47.  Place of take-over: Krasnoye, for customs formalities for rail transport: VO PRODINTORG 103084 Moscow Mjasnitskaya nl. 47.